THE COURT
(DUCKETT, Circuit Judge, absent)
said they had no doubt on those points. The justice of peace cannot discharge after commitment for trial, nor can he take money in lieu of bail.
THE COURT (DUCKETT, Circuit Judge, absent) instructed the jury that unless they should be satisfied that the acts were done contemptuously, wilfully, and with an evil intent, they ought not to find the defendant guilty. (The words “wilfully” and “contemptuously” were used in the indictment.) The jury found a special verdict, that Faw acted illegally, in taking the money in lieu of bail, and in discharging the traverser from imprisonment; but he thus acted through ignorance and mistake of the law, and without any sinister or corrupt motive.
Judgment for the traverser on the verdict. DUCKETT, Circuit Judge, absent.